OPINION ON REHEARING.' McCulloch, C. J. Appellants now ask that the judgment of this court be modified in two particulars: First, that the judgment of Henderson against Burt be excluded from the alternative judgment for recovery of the value of the property in controversy, for the reason that the Henderson judgment has been reversed 'by this court since the judgment in the present case was rendered •below; second, that an order be made preserving the right of appellants, as trustees under the void assignment, and also the right of creditors of Burt, to maintain a suit in chancery under the statute referred to in the original opinion for the distribution of the assigned property. Attention is called now, for the first time, to the fact that the Henderson judgment was reversed by this court, also that the jurisdiction of the chancery court has already been invoked for relief in the administration of the void assignment. It is sufficient answer to the first request to say that we cannot take notice of the judgment of this court in another cause. The judgment should have been pleaded below (Gibson v. Buckner, 65 Ark. 84; Hall v. Cole, 71 Ark. 601; Murphy v. Citizens Bank, 82 Ark. 131); or further steps must be there taken to suspend enforcement of the reversed judgment. The answer to the second request is that the right to maintain an action in chancery under the statute is unaffected by the judgment in the present case. It is within the right of appellants to satisfy the judgment appealed from by returning the property to the sheriff, so as to escape the effect of the alternative judgment, and the possession of that officer will not put the property beyond the jurisdiction of the chancery court. That is, however, a matter of original jurisdiction of the chancery court, and an order here in relation to the matter is not appropriate. The motion to modify the judgment of this court is therefore denied.